On January 5, 1994, the Defendant was sentenced to a term of twenty (20) years on Count I, Aggravated Assault, a felony; and to a term of one hundred (100) years to Count II, Aggravated Kidnapping, a felony. Said sentences shall run consecutively with each other. It is recommended that the defendant complete anger management, criminal thinking errors, chemical dependency treatment, mental health evaluation and therapy in all phases of sex offender treatment, plus abide by all conditions of parole. Defendant shall be designated a dangerous offender for the purposes of parole. Defendant shall receive credit for time served at Missoula County Jail from Jeme 6, 1993, through date of sentencing, January 5, 1994, in the amount of two hundred fourteen (214) days.
On May 6,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was represented by Karen Townsend, Deputy County Attorney from Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
*39Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Rory Castle for representing himself before the Sentence Review Board, and would also like to thank Karen Tbwnsend, Deputy County Attorney from Missoula for representing the State.